FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 1, 2022

                                    No. 04-21-00172-CV

                                J-W POWER COMPANY,
                                      Appellant

                                             v.

                      DUVAL COUNTY APPRAISAL DISTRICT,
                                  Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-19-210
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court